I agree with the majority that the testimony regarding the radar gadget should have been excluded. This leaves the trial court with the officer's opinion of the appellant's speed.
Query:  How do we know the trial court was convinced of appellant's guilt with the radar testimony excluded? We do not. For this reason, the case should have been reversed and remanded for a new trial.
I believe the rule is that where the testimony being excluded, at the appellate level, is of little significance and there is substantial other evidence of guilt, then, the judgment should be affirmed. However, where the testimony being excluded is of a substantial nature and the evidence remaining is very "iffy," then the judgment should be reversed and remanded.
I would reverse and remand.